TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00302-CV


                                   S. G. and M. W., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
               NO. 270,956-B, JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellants S. G. and M. W. filed their notice of appeal on May 3, 2016. The

appellate record was complete May 13, 2016, making appellants’ brief due June 2, 2016. On

June 2, 2016, counsel for appellants filed a motion for extension of time to file appellants’ brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellants= brief no later than June 22, 2016. If the brief is not filed by that date,

counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on June 3, 2016.

Before Justices Puryear, Goodwin and Field